Mr. Justice Baume delivered the opinion of the court. Appellee recovered a verdict and judgment against appellant in the Circuit Court of De Witt county for $175, claimed to be due appellee for services in procuring a purchaser for appellant’s land. Appellant having failed to take an exception to the action of the trial court in overruling her motion for a new trial, this court is precluded from considering and determining the questions presented on this appeal. C., B. & Q. R. R. Co. v. Haselwood, 194 Ill., 69; Call v. The People, 201 Ill., 499. The judgment of the Circuit Court will therefore be affirmed. Affirmed.